DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (2015/0079621).
Claim 1, 15
 	An et al. (2015/0079621) discloses placing the oocyte (See Abstract) in a sample holder (Fig. 1, Ref. Sample Wells) to provide a biological target; generating a near infrared light (Para. 0031; 840 nm) with a light source (Fig., 2, Ref. 10); using a beam splitter (Fig. 2, Ref. PBS) to split the near infrared light into a signal light portion and a reference light portion (Para. 0031); projecting the signal light portion of the near infrared light onto the biological target (Fig. 2, Ref. Target); collecting reflected and back scattered light from the signal light portion projected onto the biological target with a detector (Fig. 2, Ref. CCD); collecting at least a portion of the reference light portion with the detector wherein the collected reference light has not interacted with the biological target (Para. 0031; Fig. 2, Ref. Target). 
An et al. (2015/0079621) discloses a superluminescent diode (Fig. 2, Ref. 10) which generates a near infrared light having a wavelength within the range of 800 micrometers to 1000 micrometers (Para. 0031;840 nm); a beam splitter positioned to divide the near infrared light and thereby generate a signal light portion and a reference light portion (Fig. 2, Ref. PBS), the signal light portion being directed at a biological target (Fig. 2, Ref. Target) to generate reflected and back scattered signal light; a reference beam reflector positioned to reflect the reference light portion (Fig. 2, Ref. M); a detector (Fig. 2, Ref. CCD) positioned to receive the reference light portion reflected by the reference beam reflector and the reflected and back scattered signal light of the biological target (Fig. 2, Ref. Target).
	An et al. (2015/0079621) discloses the claimed invention except for generating interferometric image data based upon the collected signal and reference light; and assessing the maturity of the oocyte based upon the interferometric data while maintaining the viability of the oocyte or detector for generating interferometric image data of the target. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine interferometric image data and assessing the maturity of the oocyte based on data with An et al. (2015/0079621) (Para. 0031-0033, 0057) since it was well known in the art that the interference fringes between the backscattered object beam and the reference beam are recorded by the CCD and passed to a computer which is configured to construct a digital hologram at successive times, and images at successive depths in the target cell may be stacked to create volumetric images, in vitro fertilization success relies on accurate assessment of oocyte, MCI was applied to COCs (Cumulus-oocyte complex), MCI measures oocyte activity before and after maturation induced by follicle stimulating hormone (FSH), and using this tool would improve the changes in intracellular activity induced by FSH to be evaluated to provide potential new biomarkers for assisted reproductive technology. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
generating interferometric image data based upon the collected signal and reference light; and assessing the maturity of the oocyte based upon the interferometric data while maintaining the viability of the oocyte.  

    PNG
    media_image1.png
    380
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    413
    482
    media_image2.png
    Greyscale

Claim 2
 	An et al. (2015/0079621) discloses the oocyte forming the biological target is part of a cumulus- oocyte complex and the step of assessing of the maturity of the oocyte is accomplished without denuding cumulus cells from the cumulus-oocyte complex while maintaining the viability of the cumulus-oocyte complex (Para. 0033-0034; MCI was applied to cumulus-oocyte complexes (COCs)).  
Claim 3
 	An et al. (2015/0079621) discloses the near infrared light generated by the light source has a wavelength within the range of 800 micrometers to 1000 micrometers (Para. 0031; 840nm).  

Claim 4, 16
 	An et al. (2015/0079621) discloses the claimed invention except for a near infrared light generated by the light source has a wavelength of 850 micrometers. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine An et al. (2015/0079621) with the 850 wavelength since it was well known in the art that using the 850 wavelength allows the localization of a wavelength for a particular measurement, therefore making the device more marketable. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5, 18
	An et al. (2015/0079621) discloses the near infrared light generated by the superluminescent diode (Fig. 2, Ref. 10) conveyed through the fiber optic cable (Fig. 2, Ref. 7). 
An et al. (2015/0079621) discloses the claimed invention except for the near infrared light generated by the light source has a power of no more than 5 milliwatts and the step of projecting the signal light portion of the near infrared light onto the biological target exposes the biological target to no more than 100 millijoules of energy from the near infrared light. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine An et al. (2015/0079621) with the 5 milliwatts and no more then 100 millijoules of energy since it was well known in the art that using such a power level minimizes the destruction of the sample, therefore providing for more accurate measurement results. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 6
 	An et al. (2015/0079621) discloses 6 the light source used to generate the near infrared light is a superluminescent diode (Fig. 2, Ref. 10; Para. 0031).  
Claim 7
 	An et al. (2015/0079621) discloses the superluminescent diode is coupled with a fiber optic cable (Fig. 1, Ref. 7) and the method further comprises using the fiber optic cable (Fig. 1, Ref. 7) to convey the near infrared light from the superluminescent diode (Fig. 2, Ref 10) to a location where the light is projected at the beam splitter (Fig. 2, Ref. PBS).  
Claims 8, 19
 	An et al. (2015/0079621) discloses the claimed invention except for the superluminescent diode and driving circuitry providing the superluminescent diode with an electrical current to generate the near infrared light are positioned in a first housing that is spaced from and separated from a probe housing, the beam splitter and detector being disposed within the probe housing and wherein the fiber optic cable extends from the first housing to the probe housing and wherein the first housing includes a cooling fan and the probe housing does not include a cooling fan or the probe housing being separate and spaced apart from the first housing, the fiber optic cable conveying the near infrared light extending between the first housing and the probe housing and emitting the near infrared light within the probe housing. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine An et al. (2015/0079621) with the different housing configurations or using a fiber optic cable since it was well known in the art that using different housing, housing with/without cooling fans and using fiber optic cables between housings reduce the amount of noise in the optical system therefore improving the overall measurement result. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9
 	An et al. (2015/0079621) discloses the step of providing an objective lens (Fig. 2, Ref. LS) in the path of the signal light between the beam splitter (Fig. 2, Ref. PBS) and the biological target (Fig. 2, Ref. Target).  
Claim 14
 	An et al. (2015/0079621) discloses providing an objective lens (Fig. 1, Ref. Objective Lens) in the path of the signal light between the beam splitter (Fig. 2, Ref. PBS) and the biological target (Fig. 1, Ref. Reproductive Samples); mounting the objective lens (See Fig. 1), the beam splitter and the detector in a probe housing (Fig. 1, Ref. 4); positioning the sample holder on a target support (Fig. 1, Ref. Stationary Sample Wells); and providing a support structure wherein the probe housing is securable to the support structure at a plurality of different locations whereby the signal light can be directed at the biological target from a plurality of different positions (Fig. 1, Ref. Translation Motion).  
Claim 17
 	An et al. (2015/0079621) discloses the superluminescent diode (Fig. 2, Ref. 10) is coupled with a fiber optic-24- 3844875_1cable, the fiber optic cable (Fig. 1. Ref. 7) conveying the near infrared light generated by the superluminescent diode (Fig. 2, Ref. 10) to a location where the light is projected at the beam splitter (Fig. 2, Ref. PBS).  
Claim 24
 	An et al. (2015/0079621) discloses a probe housing (Fig. 1, Ref. 4) and an objective lens (Fig. 2, Ref. LS) wherein the beam splitter (Fig. 2, Ref. PBS), reference beam reflector (Fig. 2, Ref. M), objective lens (Fig. 2, Ref. LS) and detector (Fig. 2, Ref. CCD) are disposed on the probe housing (Fig. 1, Ref. 4) and wherein the objective lens (Fig. 2, Ref. LS) is positioned in the path of the signal light portion between the beam splitter (Fig. 2, Ref. PBS) and the biological target (Fig. 2, Ref. Target); and a support structure (See Fig. 1), the support structure comprising a support ring (Fig. 1, see U shaped support holding Sample Wells) and a target support (Fig. 1, Ref. Stationary Sample Wells), the biological target (Fig. 1, Ref. Reproductive Samples) being supportable on the target support (Fig. 1, Ref. Sample Wells), and wherein the probe housing (Fig. 1, Ref. 4) is securable to the support ring (Fig. 1, Ref. 6) at a plurality of different location encircling the target support (Fig. 1, Ref. Sample Wells) whereby the signal light can be directed at the biological target (Fig. 1, Ref. Reproductive Samples) from a plurality of different positions (See Fig. 1).

Allowable Subject Matter
Claims 10-13, 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 10-11, 20-21 the prior art fails to disclose or make obvious the step of providing a pair of galvanometric mirrors which are controllably rotated about a pair of mutually perpendicular axes and positioning the galvanometric mirrors in the path of the signal light between the beam splitter and the objective lens whereby controlled rotation of the galvanometric mirrors can be used to scan the biological target with the signal light; the step of providing a second image sensor for recording two-dimensional image data, and in combination with the other recited limitations of claims 1, 10, 11, 15, 20, 21. Claims 12-13, 22-23 are allowed by the virtue of dependency on the allowed claim 11, 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 9, 2022